Citation Nr: 0726418	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  05-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for cervical spine 
strain with left shoulder radiculopathy and myofascial pain, 
currently rated as 40 percent disabling.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from July 1979 to August 1982.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  In July 2006 a hearing at the 
RO was held before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  The veteran's 
motion to advance this case on the docket was denied.


FINDINGS OF FACT

1.  At her July 2006 Board hearing, and in correspondence 
received in July 2006, the veteran requested withdrawal of 
the appeal seeking an increased rating for service-connected 
cervical spine strain with left shoulder radiculopathy and 
myofascial pain; there is no question of law or fact 
remaining before the Board in that matter.

2.  Symptomatology attributable to the veteran's PTSD is 
productive of no more than occupational and social impairment 
with reduced reliability and productivity due to flattened 
affect, panic attacks more than once a week, impairment of 
short term memory, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The veteran having withdrawn her Substantive Appeal as to 
the claim seeking a rating in excess of 40 percent for 
service-connected cervical spine strain with left shoulder 
radiculopathy and myofascial pain, the Board has no further 
jurisdiction in the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 20.202, 20.204 (2006).

2.  The criteria for an initial rating of 50 percent, but no 
higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.14, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in this case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran's claim for service connection for PTSD was 
substantiated by the June 2005 rating decision.  Therefore, 
VA no longer has any further duty to notify the veteran how 
to substantiate that service connection claim.  Moreover, her 
filing a notice of disagreement as to the initial disability 
rating did not trigger additional section 5103(a) notice.  
Rather, VA was then required to fulfill its statutory duties 
under 38 U.S.C. §§ 5104 and 7105 and regulatory duties under 
38 C.F.R. § 3.103.  In this regard, the veteran and her 
representative have been provided a statement of the case 
(SOC), which has provided the pertinent Diagnostic Code 
criteria for evaluating service-connected PTSD.  In light of 
the Board's decision to grant an increase in the veteran's 
PTSD essentially to the date of claim, there is no prejudice 
to the appellant under the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

Duty to Assist

The veteran's service medical records, as well as VA medical 
records and records from the Social Security Administration 
(SSA) are associated with the claims file.  The veteran has 
undergone VA examinations that have addressed the medical 
questions presented by this appeal.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
PTSD claim.

I.  Rating in excess of 40 percent for service-connected 
cervical spine strain with left shoulder radiculopathy and 
myofascial pain

A June 2005 rating decision continued the 40 percent rating 
for the veteran's service-connected cervical spine strain 
with left shoulder radiculopathy and myofascial pain.  The 
veteran disagreed with the 40 percent rating, and a September 
2005 Statement of the Case continued the 40 percent rating.  
In October 2005 the veteran submitted a timely substantive 
appeal as to that issue.

At the July 2006 Board hearing, and in correspondence 
received in July 2006, the veteran indicated that she wished 
to withdraw the claim pertaining to entitlement to an 
increased rating for service-connected cervical spine 
disability.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.

Here, at the July 2006 Board hearing, and in correspondence 
dated in July 2006, the veteran requested withdrawal of the 
appeal of entitlement to an increased rating for her cervical 
spine disability.  Hence, there remains no allegation of 
error of fact or law for appellate consideration; the Board 
has no further jurisdiction, and the issue of entitlement to 
a rating in excess of 40 percent for service-connected 
cervical spine strain with left shoulder radiculopathy and 
myofascial pain must be dismissed without prejudice.

II.  PTSD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
right clavicle disability in this case, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Because this appeal is from the 
initial rating assigned with the grant of service connection 
for PTSD, the possibility of "staged" ratings for separate 
periods during the appeal period, based on the facts found, 
must be considered.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Analysis

The Board has an obligation to provide reasons and bases 
supporting this decision and must review the entire record, 
but the Board does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Accordingly, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus on what the evidence shows, or does not show, as 
to each period.

A rating decision dated in June 2005 granted the veteran 
service connection for PTSD and assigned a 10 percent rating, 
effective May 28, 2004, the date of the veteran's claim.  A 
rating decision dated in August 2005 granted a temporary 
total rating for PTSD from January 2, 2005, to February 2, 
2005, in accordance with 38 C.F.R. § 4.29.  A September 2005 
RO decision increased the rating for PTSD to 30 percent, 
effective May 28, 2004, and continued the 30 percent rating, 
effective from February 3, 2005.

The Board notes that it is unclear as to whether the June 
2005 RO decision awarded the veteran service connection for 
PTSD on a direct basis or whether service connection for PTSD 
was granted on the basis of aggravation.  When service 
connection is granted on the basis of aggravation, the rating 
reflects only the degree of disability over and above the 
degree existing at the time of entrance into service.  38 
C.F.R. § 4.22.  As the Board is unable to determine the 
basis, the Board will resolve doubt in the veteran's favor 
and rate PTSD without considering the provisions of 38 C.F.R. 
§ 4.22.

As to ratings in excess of 30 percent for PTSD, under 
Diagnostic Code 9411, a 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for PTSD where the disorder 
is manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent evaluation for PTSD is assignable where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board here notes that the GAF scale is a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
[hereinafter DSM-IV].  A 41-50 score indicates "serious 
symptoms . . . OR any serious impairment in social, 
occupational, or school functioning . . . ."  A 51-60 score 
indicates "moderate symptoms . . . OR any moderate difficulty 
in social, occupational, or school functioning . . . ."

While not all the symptoms necessary for a 50 percent rating 
are present, the Board notes that flattened affect, panic 
attacks (characterized as a near constant state of anxiety in 
a February 2005 VA record), poor concentration, disturbances 
of motivation and mood, impaired judgment (August 2004 
private discharge summary), and difficulty in establishing 
and maintaining effective work and social relationships have 
been noted.  An April 2005 record noted that health 
processionals had tried multiple medications without much 
result, and a July 2005 letter from the veteran's counselor 
observed that the veteran will need to be in significant 
therapy for several months.  The Board observes that in her 
July 2006 Board hearing testimony, the veteran indicated that 
she was sometimes unable to take care of herself.  She also 
testified that she had tended to isolate herself socially.  
Accordingly, after reviewing the evidence of record, the 
Board finds that the evidence warrants a rating of 50 percent 
in this case.

The Board finds, however, that the veteran's PTSD is no more 
than 50 percent disabling.  While the veteran has endorsed 
the idea of suicide, examiners have stated that the veteran 
had no plan or intent to actually commit suicide.  While a 
February 2005 VA examiner noted near continuous anxiety 
affecting her ability to act independently or appropriately, 
symptoms such as obsessional rituals, illogical, obscure or 
irrelevant speech, impaired impulse control, or neglect of 
personal appearance and hygiene have not been objectively 
demonstrated.  Examination of the veteran has revealed 
objective findings such as coherent and relevant speech; no 
formal thought disorder or cognitive impairment has been 
assessed or even suggested.

As for social functioning, the veteran has been able (albeit 
with difficulties) to maintain a significant relationship 
with a partner of some three years duration.  While 
psychiatric problems, including PTSD, have caused employment 
difficulties, and the veteran had not been employed recently, 
the Board notes that the veteran suffers from significant 
physical disabilities that have adversely impacted her 
employment.  In fact, the veteran appeared to indicate at her 
July 2006 Board hearing (hearing transcript, pages 7-8) that 
physical problems were at least equal to her psychiatric 
problems as far as an impediment to employment were 
concerned.  While the veteran was assigned a GAF of 35, 40, 
and 45 in VA treatment records, and a GAF of 20 upon an 
August 2004 admission to a private hospital, the Board notes 
that the veteran's GAF score (due solely to PTSD) on the 
comprehensive April 2005 VA psychiatric examination and the 
April 2005 VA discharge summary was 55, indicative of only 
moderate difficulty in social and occupational functioning.

In conclusion, the Board finds that the veteran's PTSD is 50 
percent disabling throughout the pendnecy of this appeal (in 
other words, effective May 28, 2004, to January 2, 2005, and 
from February 3, 2005).  As the preponderance of the evidence 
is against a rating higher than 50 percent, the benefit of 
the doubt doctrine does not apply, and a more favorable 
determination is not warranted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also has considered assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1).  The 
record does not show that the veteran's PTSD has required 
frequent hospitalization (latest hospitalization was in April 
2005), or that manifestations of the disability exceed those 
contemplated by the schedular criteria.  PTSD has not, by 
itself, resulted in marked interference with employment.  
Therefore, assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  


ORDER

The appeal seeking entitlement to an increased rating for 
cervical spine strain with left shoulder radiculopathy and 
myofascial pain, currently rated as 40 percent disabling, is 
dismissed.

Subject to the law and regulations governing the payment of 
monetary benefits, a rating of 50 percent for PTSD is granted 
from May 28, 2004, through January 1, 2005, and from February 
3, 2005.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


